[Cite as State v. Smith, 2013-Ohio-756.]

                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT


STATE OF OHIO,                                   )    CASE NO.     11 MA 120
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
VS.                                              )    OPINION
                                                 )
SAMMIE SMITH,                                    )
                                                 )
        DEFENDANT-APPELLANT.                     )


CHARACTER OF PROCEEDINGS:                             Criminal Appeal from Common Pleas
                                                      Court, Case No. 09CR1197.

JUDGMENT:                                             Affirmed in part; Reversed in Part;
                                                      Remanded.

APPEARANCES:
For Plaintiff-Appellee:                               Attorney Paul Gains
                                                      Prosecuting Attorney
                                                      Attorney Ralph Rivera
                                                      Assistant Prosecuting Attorney
                                                      21 West Boardman Street, 6th Floor
                                                      Youngstown, Ohio 44503

For Defendant-Appellant:                              Attorney Lynn Maro
                                                      7081 West Boulevard
                                                      Youngstown, Ohio 44512

JUDGES:
Hon. Joseph J. Vukovich
Hon. Gene Donofrio
Hon. Mary DeGenaro


                                                      Dated: March 1, 2013
[Cite as State v. Smith, 2013-Ohio-756.]
VUKOVICH, J.


        {¶1}     Defendant-appellant Sammie Smith appeals after being convicted of
multiple crimes in the Mahoning County Common Pleas Court.             He raises nine
assignments of error, querying: whether the DNA analyst’s supervisor could testify in
place of the analyst; whether a witness was qualified to lay the foundation for
introducing appellant’s time sheets as business records; whether the sentences on
the repeat violent offender specifications were proper; whether the kidnapping
charges should have been merged with the rape charges; whether the court’s
curative instruction mitigated the victim’s disclosure that the suspect was in jail when
the police told her of the DNA match; whether it was improper for the prosecutor to
comment that the defense could have retested the sample; whether we can review
the motion in limine ruling admitting appellant’s prior convictions, even though
appellant never ended up testifying; whether counsel was ineffective with regards to
two failures to object; and whether appellant’s conviction was against the manifest
weight of the evidence.
        {¶2}     All assignments of error, except the one involving sentencing, are
overruled, and appellant’s convictions are upheld. The additional five-year enhanced
sentences for the repeat violent offender specifications on counts six and seven are
reversed as they are unauthorized where the court did not impose a maximum
sentence on either count. And, the five-year concurrent sentences on these counts
are reversed and remanded for a limited resentencing hearing where the state can
elect which offense it wishes the court to enter the five-year sentence on because
two merged offenses cannot both receive sentences. The sentences on the other
counts are affirmed.
                                   STATEMENT OF THE CASE
        {¶3}     According to the testimony, a man broke into the victim’s duplex in
Youngstown, Ohio in the early morning hours of October 13, 2003. The victim was
sleeping with her two-year-old son when the intruder shook her awake. (Tr. 471-
472). He pulled a bandana over her eyes that she had been wearing on her hair.
She did not fight or scream so as not to wake her child. (Tr. 477). The intruder
                                                                                      -2-

pulled her out of bed by her arms and walked her down the hallway and into the
dining room. (Tr. 473, 475).
       {¶4}    At that point, the victim turned the light on and pulled the bandana
down. (Tr. 474). She briefly glimpsed a black male. (Tr. 475). He smelled strongly
of alcohol and a certain type of cigar. (Tr. 477). The intruder replaced the bandana
over her eyes, grabbed her neck, and threatened to kill her. (Tr. 474-475, 477). He
brought her into the living room, took off her clothes, and attempted unsuccessfully to
vaginally rape her. (Tr. 475-476). He then forced her to perform oral sex on him.
(Tr. 476).
       {¶5}    Thereafter, the intruder brought her back to her bedroom and put her in
the closet while he rummaged through her bedroom drawers and stole her jewelry.
(Tr. 478-479). He also stole money from her purse, which he emptied in her son’s
room. (Tr. 479). While the victim was in the closet, appellant ran a bath.
       {¶6}    He thereafter retrieved the victim from the closet and brought her into
the hallway where he anally and then vaginally raped her. He used lotion from her
closet and did not use a condom. (Tr. 480-481).
       {¶7}    Finally, he made her take a bath and wash herself. He watched her for
a short time and then left. (Tr. 482). She estimated that the incident took place over
the course of an hour.
       {¶8}    After ensuring the intruder was gone, the victim called her husband to
come get their son and then called the police, who arrived with an ambulance that
took her to the hospital. (Tr. 484). The police discovered evidence such as a broken
window pane in a door, broken trim around the door, a bathtub with water and a cloth
in it, a bottle of lotion in the hallway, and the victim’s sweatpants on the floor in the
living room.
       {¶9}    The victim was examined by an emergency room doctor and nurse,
who were both involved in preparing the rape kit and who testified about the victim’s
statements and condition. The physician disclosed that the victim had tears on both
sides of her vagina and around her rectum. These areas were swollen and tender,
                                                                                   -3-

establishing a recent trauma. (Tr. 324). He described it as the worst trauma to those
areas that he had yet encountered. (Tr. 325).
       {¶10} The nurse noted that the victim had additional bruising around her left
nostril. (Tr. 336, 357). She also related that the victim was experiencing pain in her
rectum.   (Tr. 337).    The nurse opined that the victim seemed to be in need of
emotional support. (Tr. 336-337).
       {¶11} The rape kit was sent to BCI. An analyst testified that she opened the
kit to test for the presence of sperm on the swabs. (Tr. 287, 289). She found sperm
on the vaginal and rectal swabs. (Tr. 290). The swabs were then sent to BCI’s
outsourcing provider at the time, Bode Technology. Said company generated a DNA
profile from the sperm found on the vaginal swab and returned it to BCI, who entered
the profile into their database. (Tr. 365, 368). The supervisor of the analyst who
generated the profile presented that profile at trial.
       {¶12} It was not until 2008 that a match occurred as appellant’s DNA had
been recently entered in the database. (Tr. 578). Officers showed the victim a
photographic array containing appellant’s picture. She could not positively identify
appellant, but she narrowed the six suspects down to two, one of whom was
appellant. (Tr. 581).
       {¶13} Officers then obtained a new sample of DNA from appellant, which they
submitted to BCI. (Tr. 583). A BCI analyst testified that she generated appellant’s
DNA profile from the new sample and compared it the DNA profile of the sperm
generated by Bode from their analysis of the vaginal swab. (Tr. 368). She found to a
reasonable degree of scientific certainty that all core locations on the two profiles
matched. (Tr. 375, 380). She explained that this match results in a conclusion that
the person tested “cannot be excluded as the source,” noting that such matching
between individuals has never been observed except in identical twins. (Tr. 375-376,
378). She further testified that the frequency of this match was one in 15 quadrillion
450 trillion, pointing out that Earth’s population was 6.5 billion. (Tr. 381).
       {¶14} As a result of this evidence, appellant was indicted on eight counts:
aggravated burglary; rape (fellatio); rape (vaginal); rape (anal); kidnapping (to
                                                                                         -4-

facilitate a felony); aggravated robbery; robbery (as an alternative to aggravated
robbery); and kidnapping (to engage in sexual activity against the victim’s will). A
repeat violent offender specification was added to each count. A jury found appellant
guilty as charged.
           {¶15} The state agreed aggravated robbery and robbery were tried in the
alternative and would merge.          In an August 8, 2011 entry, the court sentenced
appellant to ten years on each count except the merged counts on which the court
entered five-year concurrent sentences. The court ran the ten-year sentence on
aggravated burglary, the ten-year sentences on the three rapes, and the five-year
year sentence on the merged offenses consecutively and ran the two kidnapping
sentences concurrently to each other and to the other sentences. This amounted to
an aggregate sentence of 45 years.           The court then found that appellant was a
repeat violent offender and imposed an additional five years on each count,
increasing the aggregate sentence by 35 years to a total of 80 years.
           {¶16} Appellant filed a timely notice of appeal. Appellant received leave to file
a forty-seven page brief containing nine assignments of error.
                         ASSIGNMENT OF ERROR NUMBER ONE
           {¶17} Appellant’s first assignment of error contends:
           {¶18} “APPELLANT WAS DENIED DUE PROCESS AND CONFRONTATION
WHEN THE TRIAL COURT PERMITTED WITNESSES TO OFFER EXPERT
TESTIMONY ABOUT DNA TESTS NOT PERFORMED BY THEM IN VIOLATION OF
[THE CONSTITUTION].”
           {¶19} In order to conclude that appellant’s DNA matched the sperm found on
the vaginal swab from the rape kit, the BCI analyst, who profiled appellant’s known
sample in 2008, compared that sample to the DNA profile from the rape kit, which
had been generated by Bode Technology and returned to BCI. Appellant argues that
the BCI analyst’s testimony (finding that appellant’s DNA matched the profile of the
sperm from the rape kit) was improperly admitted because that testimony relied on
the DNA profile of the sperm, but the analyst who generated that profile did not
testify.
                                                                                   -5-

       {¶20} Instead, the state presented the testimony of Mr. Cariola, Bode’s senior
vice-president of forensic operations.     At the time the rape kit was profiled, Mr.
Cariola was the technical leader of Ms. Lawsen, the analyst who worked on that
sperm sample and who no longer worked for Bode. In general, Mr. Cariola oversaw
all technical aspects of the analysts’ work, approved procedures, assured reliability,
reviewed protocols, approved the hiring analysts, conducted DNA analysis, and
reviewed the final product of analysts. (Tr. 411). He presented the DNA profile
generated by Bode. State’s Exhibit 32.
       {¶21} Appellant focuses on the fact that Ms. Lawsen separated the sperm
from the nonsperm, quantitated the DNA to see how much was there, amplified the
DNA, and put the DNA into the analyzer to generate the results. (Tr. 431-436). Mr.
Cariola did not participate in or watch these steps. Mr. Cariola did, however, run the
purification step between separation and quantification himself. (Tr. 433). And, he
was not only the technical leader but was also the cosigner of the report. (Tr. 419).
He explained that this meant that he reviewed all of the notes and raw material
generated and came to the same conclusion as the analyst. (Tr. 419-420).
       {¶22} Appellant’s argument here is based upon cases out of the United States
Supreme Court regarding what is testimonial evidence and who can introduce lab
results. Melendez–Diaz v. Massachusetts, 557 U.S. 305, 311, 129 S.Ct. 2527, 174
L.Ed.2d 314 (2009) (certificate of analysis saying that seized evidence was cocaine
requires live testimony of the analyst who did the analysis); Bullcoming v. New
Mexico, 131 S.Ct. 2705, 2716, 180 L.E.2d 610 (2011) (surrogate testimony of
another analyst is insufficient to introduce blood alcohol content results).
       {¶23} However, the Bullcoming Court did observe that the testifying analyst
did not offer an independent opinion on the blood alcohol content results but just
introduced the other’s analyst’s certification. Bullcoming, 131 S.Ct. at 2716. And, as
the state points out, Justice Sotomayor’s concurrence emphasized the limited reach
of the holding by pointing out that they were not facing a case where “the person
testifying is a supervisor, reviewer, or someone else with a personal, albeit limited,
connection to the scientific test at issue.” Id. at 2722 (Sotomayor, J., concurring).
                                                                                      -6-

She noted that the witness played no role in producing the report on blood alcohol
content and did not observe any portion of the non-testifying analyst’s conduct of the
testing. Id. “It would be a different case if, for example, a supervisor who observed
an analyst conducting a test testified about the results or a report about such results.
We need not address what degree of involvement is sufficient because here [the
witness] had no involvement whatsoever in the relevant test and report.” Id.
       {¶24} We refrain from extending the United States Supreme Court’s holdings
any further than they expressly reach. The case before us is distinguishable from the
cases discussed above as this was not some random coworker testifying to someone
else’s results. Considering the involvement of Mr. Cariola in the generation of the
DNA profile from the rape kit, this case does not fall under the rubric of the
Bullcoming and Melendez–Diaz cases.
       {¶25} That is, Mr. Cariola was more than a mere fellow analyst of Ms.
Lawsen. He was the technical leader who supervised her. He reviewed procedures,
protocols, and work product at Bode. And, he reviewed all of Ms. Lawsen’s notes
and her raw data at the time it was generated. He cosigned her report and testified
that her conclusions were also his conclusions. In fact, he was the actual analyst
who performed the purification step before Ms. Lawsen completed the analysis. And,
he was cross-examined on the procedures used in the lab he oversaw when analysts
identify stutters and “clip” the peaks and all other procedures the defense wished to
criticize. Furthermore, he had his own independent opinion on the results.
       {¶26} Consequently, the failure to present the testimony of Ms. Lawsen on
her generation of the DNA profile from the rape kit did not violate appellant’s
Confrontation Clause rights. Thus, we conclude that the BCI agent was permitted to
use the prior DNA profile to conduct her comparison with the sample she profiled.
       {¶27} We also note here that appellant failed to object during Mr. Cariola’s
testimony. As appellant raises this failure to object under his ineffective assistance of
counsel argument in assignment of error number eight, we do not rely on waiver here
but rather conclude a lack of deficiency and a lack of prejudice based upon the above
analysis.
                                                                                       -7-

       {¶28} In further and independent support of this conclusion, the state urges
that regardless of the validity of presenting a supervisor and reviewer to testify in
place of the analyst who created the profile, there is another reason that the BCI
agent’s comparison testimony was valid. A plurality of the United States Supreme
Court recently ruled on the state’s calling of an expert who testified that a DNA profile
produced by an outside lab matched a profile produced by the state police lab using
a sample of the defendant’s blood. See Williams v. Illinois, 132 S.Ct. 2221, 2227,
183 L.Ed.2d 89 (2012). First, the plurality pointed out that an expert may express an
opinion that is based on facts that the expert is asked to assume to be true, and thus,
concluded that an expert can testify that DNA results match. Id. at 2228.
       {¶29} The plurality went on to hold that even if the report produced by the
outside lab is admitted into evidence, there is no Confrontation Clause violation. Id.
The DNA report was found to be very different from the sort of extrajudicial
statements that the Confrontation Clause reaches as it was produced before any
suspect was identified and was not generated for the purpose of obtaining evidence
against that defendant, who was not even under suspicion at the time, but for the
purpose of finding a rapist who was on the loose. Id. The plurality also explained
that the DNA profile was not inherently inculpatory as a DNA profile is evidence that
tends to exculpate all but one person on earth, noting that it is well-known that such
evidence is regularly used to exonerate those wrongfully accused. Id.
       {¶30} “If DNA profiles could not be introduced without calling the technicians
who participated in the preparation of the profile, economic pressures would
encourage prosecutors to forgo DNA testing and rely instead on older forms of
evidence, such as eyewitness identification, that are less reliable.” Id., citing Perry v.
New Hampshire, 132 S.Ct. 716, 181 L.Ed.2d 694 (2012). The plurality opined that
such a conclusion would not prejudice a defendant “who really wishes to probe the
reliability of the DNA testing done in a particular case because those who participated
in the testing may always be subpoenaed by the defense and questioned at trial.” Id.
       {¶31} Although this was a plurality, Justice Thomas concurred in judgment
and wrote separately where he concluded that the DNA lab report was not in the
                                                                                    -8-

class of testimonial evidence covered by the Confrontation Clause as it has no indicia
of solemnity as does an affidavit or certificate of analysis. Id. at 2260-2261 (Thomas,
J., concurring). Thus, a majority of justices on the United States Supreme Court
would instruct this court to allow the DNA profile from the outside lab as evidence
even without the testimony of the analyst who generated the report containing the
profile.
       {¶32} Here, the testifying BCI agent personally analyzed the DNA that was
undisputedly that of appellant. She used her expertise to compare that sample to a
prior profile entered into the database by her lab after their contractor generated a
profile from an unidentified rapist’s semen sample. As the United States Supreme
Court has emphasized, the prior profile was generated before any suspect had been
identified. See id. at 2228. It was not generated in order to provide proof against
appellant, who was not even a suspect at the time. See id.          In fact, four years
passed before a database returned a match to appellant’s recently entered sample,
at which time yet another sample was obtained from appellant. A DNA profile is not
inherently inculpatory as it regularly exculpates those wrongfully suspected or
convicted. See id. As observed, it is hard to conceive that any purported error in
analyzing an unknown rapist’s semen would have produced a DNA profile that was
identical to appellant’s DNA profile. This coincidence is compounded by the fact that
appellant had lived in the neighborhood, and at the time of the rape his mother lived
in the victim’s neighborhood.
       {¶33} For the two independent reasons set forth above, the BCI analyst was
permitted to compare appellant’s DNA to the prior profile previously generated from
the rapist’s semen. Thus, appellant’s arguments concerning the prior DNA profile are
overruled.
       {¶34} The other argument presented here is that the BCI analyst should not
have been permitted to testify about the statistical frequency of the DNA profile
occurring in the population because this number was produced by entering the profile
into an FBI computer program containing an FBI-generated population database. (Tr.
381). Appellant filed a motion in limine to preclude the testimony on the population
                                                                                   -9-

frequency estimate and later lodged a timely objection at trial. (Tr. 380). Appellant
believed that a knowledgeable FBI representative would have to testify as to how the
database was established and how the number was derived. In responding below,
the state urged that such evidence was widely accepted.
       {¶35} The Ohio Supreme Court has ruled that an expert can testify to the
statistical conclusions about DNA evidence without being an expert in statistical
analysis. State v. Foust, 105 Ohio St.3d 137, 2004-Ohio-7006, 823 N.E.2d 836. The
Court explained that questions regarding the reliability of statistics on population
frequency go to the weight rather than the admissibility of the evidence. Id. (thus
counsel was not ineffective for failing to object to the analyst’s testimony on
population frequency), citing State v. Pierce, 64 Ohio St.3d 490, 501, 597 N.E.2d 107
(1992). See also State v. Adams, 103 Ohio St.3d 508, 525, 2004-Ohio-5845, 817
N.E.2d 29, ¶ 80-82.
       {¶36} Various courts have ruled that an analyst’s testimony on the population
frequency estimate obtained from the FBI database was permissible and the statistic
obtained was not testimonial evidence under Crawford v. Washington, 541 U.S. 36,
124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). See State v. Bolton, 12th Dist. No. 96385,
2012-Ohio-169, ¶ 64; State v. Bruce, 5th Dist. No. 2006-CA-45, 2008-Ohio-5709, ¶
62, 69; State v. Powell, 2d Dist. No. 18095 (Dec. 15, 2000); State v. Breeze, 10th
Dist. No. 92AP-258 (Nov. 24, 1992). See also State v. Collins, 6th Dist. No. L-05-
1399, 2007-Ohio-3578, ¶ 17, 21-24 (court can allow expert to testify on statistics
even though they were solely the result of a statistical program supplied by the FBI);
State v. Stokes, 8th Dist. No. 71654 (Dec. 11, 1997); State v. Minor, 47 Ohio App.3d
22, 24, 546 N.E.2d 1343 (10th Dist.1988) (expert can apply facts in evidence to
scientific table).
       {¶37} The BCI analyst testified that the chances of another person matching
the DNA profile of the sperm from the vaginal swab were one in 15 quadrillion 450
trillion. (Tr. 381). She had been a forensic analyst for BCI for fourteen years. She
has a bachelor’s degree in biology. She testified in court 85 times in the past. (Tr.
385). She had training with the FBI in Quantico on DNA analysis and interpretation.
                                                                                   -10-

She took several courses on statistics and statistical interpretation. (Tr. 362). She
explained the reason for this statistical training. (Tr. 363). See State v. McKinney,
11th Dist. No. 2007-T-0004, 2008-Ohio-3256, ¶ 123, 134 (finding this same expert
qualified to testify as an expert on population frequency statistics).
        {¶38} The analyst also disclosed that she is required by the duties of her job
to generate the population frequency statistic from the FBI program. (Tr. 380). She
answered the questions posed to her by defense counsel regarding the database.
She explained that labs across the country and throughout the world rely on the FBI’s
database to generate their statistics and opined that there would be no sense for
every individual lab to construct its own database and software program. (Tr. 407-
408). She also testified that the use of the FBI’s program to generate statistical
population frequency estimates is widely accepted in the scientific community. (Tr.
408). Accordingly, appellant’s argument on the population frequency testimony is
overruled.
                      ASSIGNMENT OF ERROR NUMBER TWO
        {¶39} Appellant’s second assignment of error states:
        {¶40} “THE TRIAL COURT ERRED IN PERMITTING HEARSAY EVIDENCE
OF      APPELLANT’S       PAYROLL       RECORDS         IN    VIOLATION     OF    [THE
CONSTITUTION].”
        {¶41} After the police were informed about the hit in the DNA database, a
detective spoke to appellant. Appellant admitted that he returned to Youngstown on
occasion to visit his mother but said that he had been living in Indiana at the time of
the rape as he was working there for Project Management Services, a company
based out of Girard, Ohio. (Tr. 582-583). The police then discovered that appellant
previously lived with his mother on the same street where the rape took place. (Tr.
594).
        {¶42} The rape took place over the course of an hour at approximately 4:00
a.m. on October 13, 2003. As additional evidence, the police wished to establish that
appellant had not been working in Indiana that morning.              The detective thus
contacted appellant’s prior employer and thereafter received appellant’s time sheets
                                                                                   -11-

for the pertinent pay period. (Tr. 584, 588). Appellant unsuccessfully objected to the
detective’s testimony as to whether it appeared from the time sheets that appellant
had been working on October 13, 2003. (Tr. 588).
        {¶43} Regardless, this testimony had already come in through the testimony
of the office manager of a drain cleaning company who answered the call from the
detective and who supplied him with the payroll records.        She testified that she
worked for the drain cleaning company for three years, that she did not work for
PMS, and that PMS and the drain cleaning company were once owned by her father.
(Tr. 549). She stated that when the detective called, she went upstairs and found the
payroll records from PMS in storage. (Tr. 548).
        {¶44} The state presented the time sheets she found, and she explained that
the employees fill them out themselves and turn them in. (Tr. 550); State’s Exhibit
35. When asked if the time sheets were those of the defendant, appellant
unsuccessfully objected without specifying the grounds of the objection. (Tr. 550). A
side bar had been conducted prior to the presentation of the time sheets, but it was
not conducted on the record. (Tr. 549). Through her testimony, it was established
that the time sheet containing appellant’s name included October 13, 2003 and that
the hours for that date had been crossed out, meaning that he did not work that day.
(Tr. 550-551).
        {¶45} In viewing that time sheet, it can be seen that October 13, 2003 had
been filled out by hand and that appellant worked 7:00 a.m. until 4:00 p.m. for a total
of 8 hours (similar to some other days). The hours for that day, however, were
crossed out. Similarly, the top of the time sheet which originally stated that he worked
44 hours was decreased to 36 hours, coinciding with the crossing out of October 13,
2003.
        {¶46} On cross-examination, the defense pointed out that the witness was
only 20 years old and did not work for PMS in 2003. (Tr. 552). She was asked if she
was the custodian of records for PMS, and she stated that she was not. (Tr. 553).
When asked what she knew about the procedure for filling out time sheets in 2003,
she responded:     “It never changed.     It’s always been the same, even for my
                                                                                    -12-

company. The same owner did the same thing with all the time sheets.” (Tr. 554).
She expressed her belief that the time sheets were submitted to her aunt, who then
wrote out the payroll checks. (Tr. 554). She explained that the worker has to get the
manager’s signature on the time sheet to get paid, noting the manager’s signature on
the exhibit. (Tr. 555). It was pointed out that she did not know who crossed out
October 13, 2003. (Tr. 555).
         {¶47} At this point, the employee noted that she had the document showing
how much appellant had been paid for each time period and how many hours he
worked. (Tr. 556). Defense counsel marked that document as Defense Exhibit 3.
(Tr. 556-557). Defense counsel asked if that document was kept in the ordinary
course of business at PMS, and she responded that it had been. (Tr. 558). Defense
counsel then elicited how many hours appellant had been paid for the two-week
period including October 13, 2003 and asked the employee questions about the
hours worked on particular days of the week. (Tr. 558-559).
         {¶48} At the close of all evidence, the state moved to admit the time sheets as
State’s Exhibit 35. Defense counsel asked for a moment to respond. Thereafter,
defense counsel came back on the record and voiced that he had no objection to the
admission of the time sheets. (Tr. 598). In closing, defense counsel urged that
appellant’s work records corroborated that he was living in Indiana. (Tr. 621).
         {¶49} On appeal, appellant contends that it was an abuse of discretion for the
court to permit the state to introduce the timesheets in violation of Evid.R. 803(6) and
Evid.R. 901. There are several problems with this argument here.
         {¶50} First, there is no indication as to the basis for appellant’s objection at
trial.   Error may not be predicated upon a ruling that admits evidence unless a
substantial right was affected and a timely objection or motion to strike appears of
record stating the specific ground of objection, if the specific ground was not
apparent from the context. Evid.R. 103(A)(1).
         {¶51} The state already had the witness identify the timesheets that she found
for the detective without objection. It was only when she was asked if they were the
timesheets of Sam Smith that counsel objected. The grounds for the objection were
                                                                                    -13-

not stated. The court may have believed, for instance, that the objection was on
grounds of how it was determined that this timesheet referred to this defendant. It
may not have been clear to the trial court that the objection was based upon whether
the timesheets should be admitted as business records. A side bar had been called
by defense counsel earlier, but we remain unaware of what was discussed at this
unrecorded conference.
       {¶52} Even if the objection was sufficient to preserve the issue, the defense,
after careful consideration, invited the court to admit the timesheets into evidence.
Apparently, the defense believed that these timesheets in conjunction with the payroll
record concerning the amount of the check for that time period was evidence that
could work in appellant’s favor. Notably, the defense marked a document from this
same witness as an exhibit.      As such, the defense ended up consenting to the
admission of the payroll records and the employee’s status regarding those records.
       {¶53} In anticipation of this ruling, appellant’s eighth assignment raises
ineffective assistance of counsel in this regard. We relocate the analysis here.
       {¶54} Counsel can be considered to have rendered ineffective assistance if
there was deficient performance in the failure to object to a matter and there was
prejudice, meaning that result of the proceeding would have been different but for
that failure. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80
L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 142, 538 N.E.2d 373
(1989). Debatable trial tactics very rarely constitute ineffective assistance of counsel.
State v. Clayton, 62 Ohio St.2d 45, 47, 402 N.E.2d 1189 (1980). The reviewing court
presumes that counsel's strategy falls within the wide range of reasonable
assistance. State v. Thompson, 33 Ohio St.3d 1, 10, 514 N.E.2d 407 (1987).
       {¶55} Deficient performance has not been established here as we do not
second-guess trial strategy.    Counsel may have decided that although the hours
worked on October 13, 2003 had been crossed out somewhere along the line, the
document was worth keeping as evidence.             That is, the timesheet’s original
statement that appellant worked in Indiana at 7:00 a.m. on the morning of a 4:00 a.m.
one-hour long home invasion in Youngstown, Ohio may be viewed as beneficial to
                                                                                      -14-

the defense. Counsel could have concluded that the timesheet with its alterations
and contradictory arithmetic could create a reasonable doubt in the minds of the
jurors.
          {¶56} In any event, appellant’s argument here concerning whether the office
manager was a proper witness to authenticate the business records is without merit.
The decision to admit a business record into evidence rests within the sound
discretion of the trial court and will not be disturbed on appeal absent a clear showing
of an abuse of discretion. Bishop v. Munson Transp. Inc., 109 Ohio App.3d 573, 579,
672 N.E.2d 749 (7th Dist.1996).          Authentication deals with identification and is
satisfied by evidence sufficient to support a finding that the matter in question is what
its proponent claims.       Evid.R. 901(A).    An example of authentication is through
testimony of a witness with knowledge that a matter is what it is claimed to be.
Evid.R. 901(B)(1). A business record is authenticated as provided for in Evid.R.
803(6).     See Evid.R. 902(B)(10) (any method provided by rule or statute).          The
hearsay exception for business records contained in Evid.R. 803(6) allows the
admission of:

                 “A memorandum, report, record, or data compilation, in any form,
          of acts, events, or conditions, made at or near the time by, or from
          information transmitted by, a person with knowledge, if kept in the
          course of a regularly conducted business activity, and if it was the
          regular practice of that business activity to make the memorandum,
          report, record, or data compilation, all as shown by the testimony of the
          custodian or other qualified witness or as provided by Rule 901(B)(10),
          unless the source of information or the method or circumstances of
          preparation indicate lack of trustworthiness.”

Evid.R. 803(6). See also Evid.R. 803(7) (absence of entry in business record).
          {¶57} Appellant complains that the office manager for the drain cleaning
company was not the custodian of the records for PMS and had no personal
                                                                                  -15-

knowledge of the records.     He notes that this witness assumed that it was the
defendant who filled out the time sheet.
      {¶58} We begin by pointing out that presentation of business records through
the testimony of the custodian of the records is not the only option.       A witness
sufficiently familiar with the operation of the business can also present the business
records. State v. Davis, 62 Ohio St.3d 326, 342-343 581 N.E.2d 1362 (1991). See
also Evid.R. 803(6) (“or other qualified witness”). The witness must be able to vouch,
from personal knowledge of the record-keeping system, that such records were kept
in the regular course of business. Id. at 342. The witness need not have personal
knowledge of the creation of the particular record in question and need not have
been in the employ of the company at the time the record was made. Id.
      {¶59} Here, the witness testified that she had been working for her father’s
company for three years. She was the office manager. Her father previously owned
the company that appellant worked for. When the police called requesting PMS
payroll records, she knew to look upstairs for the old records in boxes for the old
company. She found payroll records for that company for October 13, 2003 for a
person named Sam Smith. Appellant’s own admissions to police establish that he
worked for PMS on October 13, 2003.
      {¶60} Time sheets regularly made are maintained by a business. Moreover,
the witness related that her aunt had been in charge of payroll in 2003. She testified
that she had personal knowledge of the procedure for filling out time sheets, insisting
that the procedure never changed and has always been the same at the two
companies that her father owned. (Tr. 554). She explained that the employees
would fill out their own time sheets, which were then reviewed and signed by a
manager before the employee could submit the timesheet to her aunt to get paid.
(Tr. 550, 555). And, the exhibit introduced by the defense confirmed that appellant
had been paid at the end of the week for the amount of hours reported after the
timesheet was changed.
      {¶61} In conclusion, it was sufficiently established that the record was
prepared by an employee of the business who had a duty to report the information,
                                                                                     -16-

the person providing the information had personal knowledge of the event reported,
the record was prepared at or near the time of the event, and it was a regular practice
or custom of the business to prepare the type of record. See Evid.R. 803(6). The
witness who assisted in establishing these facts demonstrated that she had personal
knowledge of the record-keeping system and that the records were kept in the
regular course of business. See Davis, 62 Ohio St.3d at 342. It was irrelevant that
she had no personal knowledge of the specific creation of the particular record in
question and that she was not in the employ of the company at the time the record
was made. Id.
       {¶62} Under all of the facts and circumstances presented herein, we cannot
say that the trial court clearly abused its discretion in determining that the employee
was a qualified witness under Evid.R. 803(6). See Bishop, 109 Ohio App.3d at 579.
Therefore, this assignment of error is overruled.
                    ASSIGNMENT OF ERROR NUMBER THREE
       {¶63} Appellant’s third assignment of error asserts:
       {¶64} “THE TRIAL COURT DENIED APPELLANT DUE PROCESS UNDER
[THE CONSTITUTION] WHEN IT FOUND APPELLANT TO BE A REPEAT VIOLENT
OFFENDER, AND ERRED AS A MATTER OF LAW IN IMPOSING ADDITIONAL
PUNISHMENT ON THE REPEAT VIOLENT OFFENDER SPECIFICATION.”
       {¶65} Appellant was indicted on repeat violent offender specifications on each
count. The specifications were left for the trial court to decide after the jury convicted
him on the offenses. Thus, at the sentencing hearing, the state presented a certified
copy showing prior convictions of aggravated robbery, kidnapping, and rape entered
in Mahoning County Common Pleas Court Case Number 86CR151. The court found
that appellant was a repeat violent offender and imposed an additional five-year
sentence on each count.       (We note that the court’s entry speaks only of prior
convictions for aggravated robbery and kidnapping even though the prior entry of
conviction also contained a conviction for rape; this may be because the indictment
only mentioned aggravated robbery and kidnapping in the RVO specifications.)
                                                                                     -17-

Appellant raises three arguments here concerning the repeat violent offender
specifications.
       {¶66} First, appellant contends that the state’s proof of a prior conviction was
insufficient as the mere production of a certified copy of a judgment entry showing a
prior conviction for a Sam Smith does not establish that the person on trial is the
same person referred to in the prior judgment entry. The state replies that the trial
court was permitted to use the PSI in conjunction with the prior entry to determine
that both referred to the same person, pointing out that the trial court specified that it
considered the presentence investigation report.
       {¶67} “Whenever in any case it is necessary to prove a prior conviction, a
certified copy of the entry of judgment in such prior conviction together with evidence
sufficient to identify the defendant named in the entry as the offender in the case at
bar, is sufficient to prove such prior conviction.” R.C. 2945.75(B)(1).
       {¶68} As aforementioned, the repeat violent offender issue was resolved at
sentencing. The PSI is part of the sentencing record on appeal. R.C. 2953.08(F)(1).
There is no reason why the court could not use the PSI to find that appellant is the
same person referenced in the certified copy of the 1986 conviction. See State v.
Smith, 136 Ohio App.3d 343, 346, 736 N.E.2d 560 (8th Dist.2000) (where the court
used the PSI to find sufficient evidence of prior convictions).       See also State v.
Hunter, 123 Ohio St.3d 164, 2009-Ohio-4147, 915 N.E.2d 292, ¶ 37-40 (allowing the
trial court to look at the judicial record of the prior conviction to determine if the
defendant should receive an enhanced RVO sentence and referring to the use of a
PSI for this purpose).
       {¶69} The PSI here contained a photograph of appellant, his date of birth, and
his Social Security number. The PSI disclosed that appellant had previously been
convicted in 86CR151 of kidnapping, rape, and aggravated robbery with a firearm
specification. Thus, the PSI established that the defendant before the court had a
criminal record which included those offenses in the same case number contained
within the certified copy of the prior entry of conviction that the state presented to the
                                                                                     -18-

trial court at the RVO/sentencing hearing. Therefore, the trial court had before it
sufficient evidence of appellant’s identity, and this argument is without merit.
       {¶70} Additionally and alternatively, we point out that on January 3, 2011,
appellant filed a motion in limine to preclude testimony about his 1986 convictions if
he chose to testify as they were too old to be probative. The court filed an entry
denying his motion and stating that his prior convictions of kidnapping and
aggravated robbery would be admissible if he testified. Thus, appellant essentially
admitted to the court prior to trial that these prior convictions belonged to him.
       {¶71} The next argument appellant makes here is that the court was not
permitted to impose additional five-year concurrent sentences for the repeat violent
offender specifications on counts six and seven, which the court had merged.
Appellant is correct as the additional sentence can only be imposed on counts where
the court imposed the longest term. See R.C. 2929.14(B)(2)(a)(iii); State v. Peterson,
8th Dist. No. 88248, 2007-Ohio-1837, ¶ 59 (sua sponte raising issue and remanding
for correction of sentence).
       {¶72} Here, the trial court only imposed five years for aggravated robbery,
which had a maximum sentence of ten years, and the court only imposed five years
for robbery, which had a maximum sentence of eight years. See R.C. 2911.01(A)(3),
(C); R.C. 292911.01(A)(2), (B); R.C. 2929.14(A)(1)-(2). Thus, as the state concedes,
the court was not permitted to impose additional sentences for those offenses. As
such, the court’s repeat violent offender sentence on these counts is reversed and
the matter is remanded to delete the additional sentences for the repeat violent
offender specifications on counts six and seven.
       {¶73} On remand, the trial court is also instructed that when it merges counts,
it can only enter a sentence on one of the merged counts. See State v. Gardner, 7th
Dist. No. 10 MA 52, 2011-Ohio-2644, 2011 WL 2175814, ¶ 24, citing State v.
Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, 922 N.E.2d 182, at ¶ 17. When the
court merged aggravated robbery and robbery at the state’s request, only one of the
offenses remained for sentencing.
                                                                                    -19-

       {¶74} As this court and the Ohio Supreme Court have stated multiple times,
two merged counts cannot both receive sentences, even concurrent sentences. This
is said to constitute plain error. State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-
1, 922 N.E.2d 923, ¶ 31 (plain error even where it is a jointly recommended
sentence), citing State v. Yarbrough, 104 Ohio St.3d 1, 2004-Ohio-6087, 817 N.E.2d
845, ¶ 96–102. The remedy is to remand for a limited resentencing hearing so that
the prosecution can select which of the merged offenses it wishes the court to
proceed on for sentencing. See Whitfield, 124 Ohio St.3d 319 at ¶ 21–22 (finding
that appellate court impermissibly intruded on the state's right to elect by ordering
which offense to vacate); Maumee v. Geiger, 45 Ohio St.2d 238, 244, 344 N.E.2d
133 (1976).
       {¶75} Appellant’s final argument concerning the remaining sentences on the
repeat violent offender specifications is that the trial court did not make sufficient
findings to support its sentence. The additional prison terms were imposed under
R.C. 2929.14(B)(2)(a), which provides that an additional term can be imposed only if
all five listed criteria are met. The first three are not contested: (i) the offender was
convicted of a repeat violent offender specification; (ii) the offense is a first degree
felony of violence and life is not imposed; and (iii) the longest prison term was
imposed. The controversy here involves the next two criteria:

       (iv) The court finds that the prison terms imposed * * * are inadequate to
       punish the offender and protect the public from future crime, because
       the applicable factors under section 2929.12 of the Revised Code
       indicating a greater likelihood of recidivism outweigh the applicable
       factors under that section indicating a lesser likelihood of recidivism.

       (v) The court finds that the prison terms imposed * * * are demeaning to
       the seriousness of the offense, because one or more of the factors
       under section 2929.12 of the Revised Code indicating that the
       offender's conduct is more serious than conduct normally constituting
       the offense are present, and they outweigh the applicable factors under
                                                                                      -20-

       that section indicating that the offender's conduct is less serious than
       conduct normally constituting the offense.

R.C. 2929.14(B)(2)(a)(iv)-(v).
       {¶76} The statute thereafter reiterates that when a court imposes an
additional sentence on a repeat violent offender specification, “the court shall state its
findings explaining the imposed sentence.” R.C. 2929.14(B)(e). Appellant claims
that the trial court violated these provisions by failing to make the required findings.
       {¶77} However, subdivisions (iv) and (v), which were previously contained in
(D)(2)(b)(i) and (ii), have been excised and severed from the statute by the Ohio
Supreme Court. See State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d
470, ¶ 74-78, 99. The Court concluded that from there on, judicial fact-finding was
not required before imposing the additional penalty for a repeat violent offender
specification. Id. at ¶ 99.
       {¶78} In making it clear that a repeat violent offender specification still exists
after Foster, the Court later restated that they eliminated the fact-finding requirements
for repeat violent offender sentencing. State v. Hunter, 123 Ohio St.3d 164, 2009-
Ohio-4147, 915 N.E.2d 292, ¶ 25-27, citing State v. Mathis, 109 Ohio St.3d 54, 846
N.E.2d 1, 2006-Ohio-855. Thus, the trial court need not make findings of fact before
imposing penalty enhancements for repeat violent offenders. Id. at ¶ 26.
       {¶79} The remainder of the Hunter holding addressed the defendant’s
argument that the court erred in considering relevant information about his prior
conviction that was in the judicial record from the prior conviction. Id. at ¶ 28-29, 34-
40.   It does not provide support for appellant’s argument here as he seems to
suggest.    Thus, the court did not err by failing to make the findings in R.C.
2929.14(B)(2)(a)(iv)-(v).
       {¶80} As for division (B)(2)(e)’s requirement that the court state its findings
explaining the additional sentence, this provision lacks substance after the required
factual findings were deleted from the statute. See State v. Bruce, 8th Dist. No.
90897, 2009-Ohio-1067, ¶ 29 (holding that findings are not required under division
(B)(2)(e) because Foster eliminated the court’s obligation to make findings or give
                                                                                     -21-

reasons for imposing a sentence under an RVO specification). This conclusion is
supported by precedent holding that “judicial fact-finding is no longer required in
order for a court to * * * impose * * * penalty enhancements for repeat violent
offenders * * *.” Mathis, 109 Ohio St.3d 54 at ¶ 35.
       {¶81} Finally, the trial court’s entry stated that appellant was a repeat violent
offender because he was previously convicted of aggravated robbery and kidnapping
in Mahoning County Case Number 86CR151. And, as the state points out, the trial
court stated that it considered the purposes and principles of sentencing under R.C.
2929.11 and balanced the seriousness and recidivism factors under R.C. 2929.12.
(Tr. 14); Aug. 8, 2011 Sentencing Entry.            For all of these reasons, appellant’s
argument (that mandatory findings were missing) is overruled. This assignment of
error is sustained in part and overruled in part.
                     ASSIGNMENT OF ERROR NUMBER FOUR
       {¶82} Appellant’s fourth assignment of error contends:
       {¶83} “THE TRIAL COURT ERRED WHEN IT DENIED APPELLANT’S
REQUEST TO MERGE THE KIDNAPPING COUNTS WITH THE RAPE COUNTS IN
THAT THEY WERE ALLIED OFFENSE OF SIMILAR IMPORT WITH NO
SEPARATE ANIMUS.”
       {¶84} Where the same conduct by the defendant can be construed to
constitute two or more allied offenses of similar import, the indictment or information
may contain counts for all such offenses, but the defendant may be convicted of only
one.   R.C. 2941.25(A).     Where the defendant's conduct constitutes two or more
offenses of dissimilar import, or where his conduct results in two or more offenses of
the same or similar kind committed separately or with a separate animus as to each,
the defendant may be convicted of all of them. R.C. 2941.25(B).
       {¶85} Under the old analysis for evaluating whether offenses were allied
offenses of similar import or offenses of dissimilar import, the court was to compare
the elements of the offenses in the abstract (without considering the defendant's
conduct) to determine whether the elements corresponded to such a degree that the
commission of one offense would result in the commission of the other offense.
                                                                                -22-

State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181, ¶ 14; State
v. Rance, 85 Ohio St.3d 632, 710 N.E.2d 699 (1999). If they were of dissimilar
import, sentencing could proceed on both; if they were allied offenses of similar
import, the court proceeded to look at the defendant's conduct to determine whether
they were committed separately or with separate animus. Cabrales, 118 Ohio St.3d
54 at ¶ 14, 31; State v. Jones, 78 Ohio St.3d 12, 14, 676 N.E.2d 80 (1997).
       {¶86} Now, however, courts are permitted to consider the defendant's
conduct in determining whether the offenses are of similar import. State v. Johnson,
128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, syllabus. All six justices that
sat on Johnson agreed with the following syllabus law: “When determining whether
two offenses are allied offenses of similar import subject to merger under R.C.
2941.25, the conduct of the accused must be considered. (State v. Rance (1999), 85
Ohio St.3d 632, 710 N.E.2d 699, overruled.)” Johnson, 128 Ohio St.3d 153 at
syllabus. Besides this statement, Johnson did not provide us with any new legal
precedent as there was no majority opinion. See State v. Gardner, 7th Dist. No.
10MA52, 2011-Ohio-2644, ¶ 23.
       {¶87} Appellant argues that the two kidnapping counts should have been
merged with the rape counts. The elements of rape are purposefully compelling
sexual conduct by force or threat of force. R.C. 2907.02(A)(2). The elements of one
of the kidnapping counts are using force, threat, or deception to remove another from
the place where she is found or to restrain the liberty of another for the purpose of
committing a felony or flight thereafter. R.C. 2905.01(A)(2). The elements of the
other kidnapping count are the same except this count involves a purpose to engage
in sexual activity against the victim’s will. R.C. 2905.01(A)(4).
       {¶88} Regarding the first step of the merger analysis, appellant urges that a
forcible rape always entails a kidnapping, which the state does not contest. See
State v. Powell, 49 Ohio St.3d 255, 262, 552 N.E.2d 191 (1990) (implicit in every
forcible rape is a kidnapping; such offenses are allied offenses of similar import);
Gardner, 7th Dist. No. 10MA52 at ¶ 30. Concerning the second step, appellant urges
that movement from one room to another is not sufficient to constitute a separate act
                                                                                     -23-

of asportation in order to prove a separate animus for the kidnappings. Thus, we
must determine whether the kidnappings were committed separately or with a
separate animus from the rapes. As Johnson changed only the first step, the prior
case law dealing with separate animus for kidnapping is still relevant. Id.
      {¶89} Animus is defined as purpose or immediate motive. State v. Logan, 60
Ohio St.2d 126, 130, 397 N.E.2d 1345 (1979). When a kidnapping is committed
during another crime, there exists no separate animus where the restraint or
movement of the victim is merely incidental to the underlying crime. State v. Fears,
86 Ohio St.3d 329, 344, 715 N.E.2d 136 (1999), citing Logan, 60 Ohio St.2d 126.
The kidnapping must have a significance independent of the rape. State v. Craig,
110 Ohio St.3d 306, 2006–Ohio–4571 853 N.E.2d 621, ¶ 117.                     “Where the
asportation or restraint of the victim subjects the victim to a substantial increase in
risk of harm separate and apart from that involved in the underlying crime, there
exists a separate animus as to each offense sufficient to support separate
convictions.” Id. Moreover, where the restraint was prolonged, the confinement was
secretive, or the movement was substantial, a separate animus exists.            State v.
Lynch, 98 Ohio St.3d 514, 2003–Ohio–2284, 787 N.E.2d 1185, ¶ 135; Fears, 86 Ohio
St.3d at 344.
      {¶90} The Supreme Court has used two polar extremes to illustrate these
concepts. Where, for instance, the defendant’s immediate motive was to engage in
sexual intercourse and a “standstill” rape is committed, he may be convicted of either
rape or kidnapping, but not both. Logan, 60 Ohio St.2d at 132. To the contrary, a
defendant who restrains his rape victim for days prior to perpetrating the rape or who
transports her across the state while intermittently raping her may have a separate
animus as to kidnapping and rape allowing convictions on multiple counts. Id.
      {¶91} In Logan, the Court found no separate animus for kidnapping where the
defendant forced a victim into an alley and down a flight of stairs before raping her.
Id. at 132. The Court said the movement had no significance except for facilitating
the offense of rape and determined that it did not present a substantial increase in
harm above that presented by the rape itself. Id. at 135.
                                                                                      -24-

       {¶92} In Adams, the Court found no evidence of separate animus for
kidnapping where the victim was not moved from her bedroom or restrained in any
way other than what was necessary for the rape. State v. Adams, 103 Ohio St.3d
508, 2004-Ohio-5845, ¶ 93. However, the victim was killed in Adams, and thus, there
was no testimony as to the defendant’s conduct.
       {¶93} In Rogers, the Court found a separate animus for kidnapping where the
defendant moved the victim from an outside stairway into his apartment and then to
his bedroom. State v. Rogers, 17 Ohio St.3d 174, 181–182, 478 N.E.2d 984 (1985).
       {¶94} Here, it can reasonably be found that appellant’s conduct showed that
he acted with a separate animus for the rapes than he possessed for the
kidnappings. As for the kidnapping with purpose to engage in sexual activity with the
victim against her will, the trial court rationally determined that this case does not fall
at the merger end of the spectrum of rape cases. The defendant broke into the
victim’s house in the middle of the night and shook her awake. He covered her face
with a bandana.       He moved her from her bed, out of her bedroom, through the
hallway, and into the dining room. He then grabbed her neck and threatened her life.
       {¶95} Next, he moved her into the living room. He forced her onto the sofa
and removed her clothing. He tried to perform vaginal sex and then forced her to
perform oral sex on him. After bringing her back through the house to her bedroom
and putting her in the closet in order to search for valuables, he then removed her
from the closet and brought her into the hallway. Her got lotion from her closet. At
this point, he vaginally and then anally raped her, thus intermittently raping her over
the course of the encounter. Then, he moved her into the bathroom where he forced
her to take a bath.
       {¶96} All of this occurred while the victim’s two-year-old child was sleeping in
her bed (which, as he knew, acted as a restraint in itself). Thus, the restraint and
removal could be seen as secretive as he acted against her while her child was
sleeping thus ensuring her compliance without noise.             Other signs of secret
confinement, were his acts of covering her face and entering at 4:00 a.m.
                                                                                       -25-

       {¶97} Moreover, it is notable that he spent some time voicing absurd
statements to the victim as if to throw the police off his trail. For instance, he said his
name was Mike. In addition, because he previously lived on the victim’s street with
his mother, he acted as though he did not know what street he was on and claimed
that he meant to break into a house on the next street over (so it looked like he was
unfamiliar with the area). He also told the victim that her child’s father sent him. He
then apologized and said that maybe he could be her boyfriend. These statements
help establish that the restraint was longer than necessary to perform the rapes. The
restraint was also shown to be prolonged as the victim estimated that appellant held
her captive for an hour.
       {¶98} Regarding the kidnapping with purpose to commit a felony or flight
thereafter, appellant put the victim in a closet while he ransacked her apartment and
stole money and jewelry. This was not merely incidental to a rape but was restraint
with purpose to commit the felony of robbery.           It was also for the purpose of
committing another rape offense later by making sure she was confined where she
could not see him while he emptied her drawers and purse.
       {¶99} Furthermore, at the end of the invasion, appellant brought the victim
into the bathroom, forced her to get in the bath that he had drawn, and then made
her wash his evidence off of her body. This was not part of the rape. It was done to
erase evidence and to keep her occupied so she would be delayed in calling the
police. This was removal and restraint performed after the rape for the purpose of
fleeing after a felony. Under all of the facts and circumstances here, we conclude
that the trial court did not err in failing to merge the kidnappings with the rapes.
                      ASSIGNMENT OF ERROR NUMBER FIVE
       {¶100} Appellant’s fifth assignment of error argues:
       {¶101} “APPELLANT WAS DENIED DUE PROCESS WHEN EVIDENCE OF
APPELLANT’S INCARCERATION IN INDIANA WAS INTRODUCED, THUS
ALLOWING APPELLANT EFFECTIVELY TO BE IMPEACHED WITH PRIOR
CONVICTIONS WITHOUT TAKING THE STAND, AND PERMITTING THE JURORS
TO CONVICT APPELLANT ON LESS THAN THE FULL COMPLEMENT OF
                                                                                    -26-

EVIDENCE REQUIRED FOR PROOF BEYOND A REASONABLE DOUBT UNDER
[THE CONSTITUTION].”
        {¶102} Appellant focuses on three remarks here. In opening statements, the
prosecutor stated that there were no suspects until a DNA database turned up a
profile in 2008, at which time the police went to Indiana to get DNA from appellant to
confirm that he was a match. (Tr. 275). This is a statement about what the state’s
evidence would show at trial.     It mentions nothing about jail.     The reference to
Indiana was made because that was where appellant lived in 2008.                   Thus,
appellant’s argument concerning this statement in opening has no merit.
        {¶103} Appellant does not specifically argue this, but it seems he may be
suggesting that the prosecutor’s statement allowed the jury to wonder why
appellant’s DNA was in a database. However, the mere fact that a juror may deduce
that the defendant had his DNA put into the database after a conviction, does not
preclude the mention of the fact that an unknown suspect’s DNA from a rape kit hit
on a appellant’s DNA profile years later initiating the collection of a fresh sample from
appellant.   See State v. Garrett, 1st Dist. No. C-090592, 2010-Ohio-5431, ¶ 26
(prosecutor can elicit that police received a hit on the CODIS database, noting that
prosecutor did not suggest that the database contained DNA from convicts); State v.
Townsend, 8th Dist. No. 87521, 2006-Ohio-5457, ¶ 64 (finding that reference to the
CODIS database is permissible).
        {¶104} In any event, appellant is using this statement only in conjunction with
a portion of a police officer’s testimony and a portion of the victim’s testimony. After
describing the evidence he collected in 2003, the police officer was asked what
evidence he collected in 2008. The officer replied, “Two oral Integri swabs from
Sammie Smith at the Putnam - -“. As the court sustained the defense’s objection, the
officer never finished his thought. The state then asked if that was in Indiana. (Tr.
539).
        {¶105} It seems the officer was going to say “at the Putnamville County Jail.”
However, the defense’s objection stopped the testimony before any such indication
of incarceration could be made to the jury. Appellant’s own defense claim was that
                                                                                    -27-

he was in Indiana at the time of the offense. And, the jury heard testimony that
appellant lived in Putnamville as a matter of background as this is where the police
traveled when they interviewed appellant in 2008 and took his DNA sample. (Tr.
579). As such, the officer’s uncompleted sentence referring to a town in Indiana was
not prejudicial.
       {¶106} Appellant’s main argument here deals with a portion of the victim’s
testimony and whether a curative instruction eliminated any prejudice caused by that
testimony. The state asked the victim what happened when the detectives contacted
her in 2008, and the victim responded, “They said that he was in jail in Indiana and
they got a DNA match and they came --“ (Tr. 497). The defense objected and asked
that the statement be stricken and the jury admonished. The court sustained the
objection, informed the jury that the victim was not permitted to make that statement,
and instructed the jury to disregard the statement. (Tr. 498).
       {¶107} Appellant urges that the victim’s disclosure tainted the jury because
they would conclude that if he was in jail in 2008, he must be guilty of this crime
because he is a criminal. He posits that the presumption of innocence was diluted by
this revelation. He believes that the disclosure that he had been in jail was so
inflammatory that the curative instruction was futile, citing State v. Breedlove, 26 Ohio
St.3d 178, 271 N.E.2d 238 (1971). The state responds that the isolated comment
was not overly prejudicial and that the jury is presumed to follow the court’s curative
instruction.
       {¶108} In Breedlove, a witness testified that she picked the defendant out from
photographs of “guys who had committed crimes.” Id. at 180. The officer testified
that he showed the witness police photographs of “possible suspects in armed
robberies and burglaries.” Id. The trial struck the quoted phrase and instructed the
jury to disregard it.     Another officer then testified that the photographs were
generated from people who had outstanding warrants. Id. The photographs, which
were obviously mug shots and which were labeled with police identifiers, were
admitted into evidence.
                                                                                 -28-

         {¶109} The Supreme Court stated that the police mug shot photographs with
police identification numerals thereon, particularly when coupled with the above
testimony, inappropriately suggested to the jury that appellant had prior trouble with
the law.    Id. at 183.   The Court concluded that the curative instruction was not
sufficient to overcome the substantial risk that, despite such instruction, the jury
would look to the police photographs in determining the defendant's guilt of the
offense at trial. Id. at 184. The Supreme Court reversed and remanded for a new
trial.
         {¶110} However, in a later case, a fellow inmate testified against the
defendant, who was on trial for the aggravated murder of a correctional officer, and
revealed that the defendant was in prison for murder. State v. Zuern, 32 Ohio St.3d
56, 59 512 N.E.2d 585 (1987). The defense objected, and the court instructed the
jury that the remark was to be excluded from their consideration. Id.
         {¶111} The Supreme Court noted that the state did not elicit the remark and
that the witness was not connected with law enforcement. Id. The Court held that
reversal is rarely required based on a presumption that a stricken revelation created
bias as the defendant must demonstrate that the added information had a “probable
shocking impact” on the jurors. Id. at 60 (finding little impact where the defendant
was essentially only contesting whether the murder was aggravated or not).
         {¶112} The Court then went through the voir dire answers where the jurors
swore that they would judge the case on the evidence presented to them and would
follow the trial court’s instructions. Id. The Court noted that many trials occur in
communities where the jurors are aware of some facts of the case or the defendant’s
background and that those jurors are not precluded from serving based on this
knowledge if they follow their oaths. Id. The Court then alternatively ruled that any
error was harmless because of the overwhelming evidence against the defendant.
Id.
         {¶113} Here, the answer was not provided by law enforcement but by the
victim. And, the state did not attempt to elicit the victim’s answer about appellant
being in jail. (Tr. 497). Rather, the state was anticipating that she would answer the
                                                                                     -29-

question about what happened in 2008 by explaining that the detective showed her a
photographic line-up. (Tr. 498).
       {¶114} Furthermore, the fact that a person was in “jail” five years after the
offense is less prejudicial than a revelation that a person was in prison for murder at
the time of the offense. The mention of jail under all of the facts and circumstances
here does not appear to have a “probable shocking impact” on the jurors, who swore
to uphold the law and follow the court’s instructions. As stated previously, the fact
that there was a DNA hit in 2008 was admissible even if it may have suggested to
some jurors that appellant was in jail or prison.
       {¶115} Plus, the court specifically instructed the jury to disregard the victim’s
statement and had already instructed them that if the court grants a motion to strike
an answer, the jury must completely disregard it and not consider it for any purpose.
(Tr. 265, 498).    A jury is presumed to follow a trial court’s instructions, and a
defendant should object further if he is not satisfied with the court’s curative
instruction. State v. Noling, 98 Ohio St.3d 44, 2002-Ohio-7044, 781 N.E.2d 88, ¶ 39.
A jury is also presumed to follow their oath and to be capable of separating the
impermissible considerations from the permissible. Zuern, 32 Ohio St.3d at 60.
       {¶116} Finally, there was overwhelming proof of appellant’s guilt as his DNA
matched the DNA found in the sperm sample from the victim’s rape kit.                  In
conclusion, there is no right to an error-free or perfect trial. See id. Although it would
have been preferable if the victim had not mentioned that appellant was in jail at the
time of the DNA match, this information did not constitute reversible prejudice under
the totality of the circumstances. This assignment of error is overruled.
                      ASSIGNMENT OF ERROR NUMBER SIX
       {¶117} Appellant’s sixth assignment of error contends:
       {¶118} “APPELLANT WAS DENIED DUE PROCESS OF LAW AND A FAIR
TRIAL BY REASON OF IMPROPER PROSECUTORIAL ARGUMENT.”
       {¶119} In closing argument, the state spoke about the core locations that
matched in the DNA profiles and then stated that BCI “could have retested that, but
so could the defendant.” Defense counsel objected. The trial court overruled the
                                                                                      -30-

objection but instructed the jury that this was closing argument not evidence. (Tr.
627). Appellant now argues that the prosecutor’s statement improperly shifted the
burden to the defense. Appellant also states that the sample was lost so they could
not retest it, making the state’s closing argument even more prejudicial.
       {¶120} Initially, we note that there is no evidence that the sample was lost as
appellant claims on appeal. Appellant cites nothing in support of his claim on appeal
that the sperm sample was lost. From our review, all we see is that the BCI analyst
did not know she would be asked where the sample was at the moment, so she had
not checked to ascertain its location before trial. Specifically, the BCI analyst testified
that there is always part of the sample available later and that they are required to
maintain half of it. (Tr. 383-384). She was asked if she knows where the sample is,
and she responded that they recently starting returning evidence to the proper police
department for storage so she was not sure if this particular case was still in her
laboratory or had been returned. (Tr. 382-383).
       {¶121} Regarding the prosecutor’s comment itself, as the state points out, the
comment that the defense did not retest the DNA occurred in the state’s rebuttal.
The defense had already opened the door to the state’s comment in their closing
argument by stating twice that the BCI chose not to retest the samples. (Tr. 615).
Thus, the defense cannot now complain about a comment on a lack of retesting
where they raised the failure to retest first. State v. Peeples, 7th Dist. No. 07MA212,
2009-Ohio-1198, ¶ 87 (defense counsel’s statement that the prosecution failed to
investigate the case and that telephone records should have been obtained opened
the door to the prosecutor saying that the defense could have brought in phone
records).
       {¶122} In any case, the state can comment on the defense’s failure to offer
evidence in support of its case. State v. Hale, 119 Ohio St.3d 118, 147, 2008-Ohio-
3426, 892 N.E.2d 864. Such comments do not implicitly shift the burden of proof to
the defense. State v. McKnight, 107 Ohio St.3d 101, 2005-Ohio-6046, 837 N.E.2d
315, ¶ 293 (where prosecutor asked, “Why didn't [the defense] present any
witnesses?”), citing State v. Collins, 89 Ohio St.3d 524, 527-528, 733 N.E.2d 1118
                                                                                     -31-

(2000). See also Peeples, 7th Dist. No. 07MA212 at ¶ 88. For all of these reasons,
this assignment of error is overruled.
                    ASSIGNMENT OF ERROR NUMBER SEVEN
       {¶123} Appellant’s seventh assignment of error alleges:
       {¶124} “THE TRIAL COURT’S RULING PERMITTING APPELLANT TO BE
IMPEACHED WITH PRIOR CONVICTIONS WAS AN ABUSE OF DISCRETION
AND DENIED APPELLANT DUE PROCESS AND THE RIGHT TO DEFEND
HIMSELF GUARANTEED BY [THE CONSTITUTION].”
       {¶125} Evidence of a testifying defendant’s prior conviction is generally not
admissible if a period of more than ten years has elapsed since the date of the
conviction or of the release from parole imposed for that conviction, whichever is the
later, unless the court determines, in the interests of justice, that the probative value
of the conviction supported by specific facts and circumstances substantially
outweighs its prejudicial effect. Evid.R. 609(B). Pursuant to this rule, appellant filed
a motion in limine prior to trial asking the trial court to prohibit the state from
impeaching him with evidence of his 1986 convictions if he decided to testify. He
noted that he had been released from parole in May of 1998 and thus more than ten
years had elapsed since his release from parole. The state urged that the convictions
should be admitted as impeachment evidence if appellant chose to testify.
       {¶126} The trial court overruled appellant’s motion in a judgment entry, finding
that the probative value of the prior convictions outweighs the danger of unfair
prejudice.   The court considered the nature of the crime, the age of the past
conviction, the similarity between the offenses, the importance of the defendant’s
testimony, and the centrality of the credibility issue. The court also noted that it could
not foresee the nature of appellant’s testimony or his credibility on the stand. The
court opined that the prior conviction involved a crime of dishonesty and that the
charges then and now are similar.
       {¶127} Thereafter, appellant did not testify at trial. Thus, the state did not
present his prior convictions to impeach him.
                                                                                        -32-

       {¶128} On appeal, appellant generally acknowledges that a motion in limine is
a preliminary ruling which must be renewed at trial or the argument made therein is
waived for purposes of appeal. See, e.g., State v. Hill, 75 Ohio St.3d 195, 202-203,
661 N.E.2d 1068 (1996) (the denial of a motion in limine does not preserve a claimed
error for review in the absence of the defendant making a contemporaneous
objection to the actual admission of the evidence at trial); State v. Grubb, 28 Ohio
St.3d 199, 201-202, 503 N.E.2d 142 (1986) (a decision on a motion in limine is a
tentative, interlocutory, precautionary ruling by the trial court reflecting its anticipatory
treatment of an evidentiary issue and is not a final determination as the trial court can
change its mind at trial where the issue is presented in testimonial context).
       {¶129} Appellant also specifically recognizes that prevailing law requires the
defendant to testify in order to preserve a claim that the court improperly ruled that
the state could present evidence impeaching the defendant’s testimony. Appellant’s
argument here is that the prevailing law is “absurd,” “unsound,” and “nonsense”
because his decision whether to testify hinged on the court’s ruling on the motion in
limine. The state agrees with appellant’s recitation of the law and urges us to apply
that law.
       {¶130} The United States Supreme Court has held that a trial court's ruling on
a motion in limine (permitting impeachment of a defendant by a prior conviction) is
preserved and available for review only if the defendant testifies at trial. Luce v.
United States, 469 U.S. 38, 43, 105 S.Ct. 460, 83 L.Ed.2d 443 (1984). Any harm
flowing from the trial court's ruling on the motion in limine was found to be
speculative, subject to change at trial, and unreviewable outside of its factual context.
Id. at 41-42.   The Court noted that requiring the defendant to testify despite an
adverse decision on a motion in limine discourages defendants from making such
motions solely to “plant” reversible error. Id. See also Ohler v. U.S., 529 U.S. 753,
759-560, 120 S.Ct. 1851, 146 L.Ed.2d 826 (defendant whose motion in limine is
denied and who then introduces own prior convictions on direct examination in
attempt to lessen their effect, waives right to challenge trial court’s ruling on motion in
limine), citing Luce, 469 U.S. 38.
                                                                                      -33-

       {¶131} The Ohio Supreme Court requires the contents of a motion in limine to
be raised at trial in context in order for there to exist a trial court order subject to
appeal. See, e.g., Hill, 75 Ohio St.3d at 202-203. Thus, a defendant is required to
testify if he wishes to protest a court’s preliminary ruling admitting prior convictions as
impeachment evidence. See, e.g., State v. Woods, 8th Dist. No. 79674 (Feb. 28,
2002); State v. Hanks, 10th Dist. No. 99AP-1289 (Oct. 31, 2000); State v. Costa, 2d
Dist. No. 98CA32 (Dec. 31, 1998); State v. Elliott, 4th Dist. No. 94CA836 (Feb. 27,
1995); State v. Brown, 9th Dist. No. 2091 (Sep. 16, 1992); State v. Byrd, 10th Dist.
No. 81AP-384 (Dec. 10, 1981). See also Jackson v. St. Elizabeth’s Med. Ctr., 7th
Dist. No. 97CA117 (Sep. 29, 1999) (once motion in limine is denied and prior
conviction is ruled admissible, movant has strategic decision to make regarding
whether to testify and admit their own prior conviction on direct examination, in which
case they waive the ability to appeal the ruling, or wait and see if the other party will
admit the prior conviction on cross-examination, in which case the ruling can be
appealed later).
       {¶132} As aforementioned, appellant admits that the state of the law in Ohio is
not in his favor. There is no reason for this court to deviate from this position or to
adopt a position that the United States Supreme Court’s rationale in Luce is
“nonsense” as appellant asks. Therefore, this assignment of error is overruled.
                     ASSIGNMENT OF ERROR NUMBER EIGHT
       {¶133} Appellant’s eighth assignment of error alleges:
       {¶134} “APPELLANT’S         CONVICTIONS        AND     SENTENCES         ARE     IN
VIOLATION OF THE STATE AND FEDERAL CONSTITUTIONS BECAUSE
APPELLANT WAS DENIED THE EFFECTIVE ASSISTANCE OF COUNSEL.”
       {¶135} Appellant sets forth two claims of ineffective assistance of counsel
here, which were relocated to and disposed of by our analysis in assignments of error
numbers one and two. Thus, we only briefly review the issues here as a refresher.
       {¶136} First, defense counsel failed to object to the testimony of the Bode
analyst introducing the DNA profile from the rape kit. Appellant states that if we find
that this waived his ability to protest when the BCI analyst testified that she used
                                                                                   -34-

these rape kit results as a comparison for her analysis of appellant’s sample, then
counsel’s failure to object during the Bode analyst’s testimony constituted deficient
performance which prejudiced his defense, since DNA was the pivotal evidence.
Since it was concluded in assignment of error number one that the testimony from
the Bode analyst was admissible and that the BCI analyst can make her comparisons
in any event, this argument was found to be without merit.
      {¶137} Second, appellant states that if we overrule his arguments regarding
the timesheets only because he failed to object when the state introduced the
evidence at the end of the case, then counsel rendered deficient performance that
prejudiced his defense. As set forth in the second assignment of error, counsel took
a moment off the record to consider whether he wished to object to the admission of
the records and then came back and consented to their admission. This was a
studied decision. In any event, assignment of error number two concludes that the
witness was sufficiently qualified to introduce the payroll records. In accordance, this
assignment of error is overruled.
                     ASSIGNMENT OF ERROR NUMBER NINE
      {¶138} Appellant’s ninth assignment of error provides:
      {¶139} “THE TRIAL COURT DENIED APPELLANT DUE PROCESS UNDER
THE FOURTEENTH AMENDMENT IN THAT HIS CONVICTION WAS AGAINST
THE MANIFEST WEIGHT OF THE EVIDENCE AND THE JURY’S VERDICT WAS
INCONSISTENT WITH THE EVIDENCE AND TESTIMONY PROVIDED.”
      {¶140} Weight of the evidence deals with the inclination of the greater amount
of credible evidence to support one side of the issue over the other.          State v.
Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). In reviewing a manifest
weight of the evidence argument, the reviewing court examines the entire record,
weighs the evidence and all reasonable inferences, considers the credibility of
witnesses, and determines whether in resolving conflicts in the evidence, the trier of
fact clearly lost its way and created such a manifest miscarriage of justice that the
conviction must be reversed and a new trial ordered. Id.
                                                                                       -35-

       {¶141} A reversal on weight of the evidence is ordered only in exceptional
circumstances. Id. In fact, where a criminal case has been tried by a jury, only a
unanimous appellate court can reverse on the ground that the verdict was against the
manifest weight of the evidence. Id. at 389, citing Section 3(B)(3), Article IV of the
Ohio Constitution. The power of the court of appeals is limited in order to preserve
the jury's role with respect to issues surrounding the credibility of witnesses. Id.
       {¶142} In conducting our review, we proceed under the theory that when there
are two fairly reasonable views of the evidence or two conflicting versions of events,
neither of which is unbelievable, it is not our province to choose which one should be
believed. State v. Gore, 131 Ohio App.3d 197, 201, 722 N.E.2d 125 (7th Dist.1999).
Rather, we defer to the jury who is best able to weigh the evidence and judge the
credibility of witnesses by viewing the demeanor, voice inflections, eye movements,
and gestures of the witnesses testifying before it.         See Seasons Coal Co. v.
Cleveland, 10 Ohio St.3d 77, 80, 461 N.E. 1273 (1994); State v. DeHass, 10 Ohio
St.2d 230, 231, 227 N.E.2d 1212 (1967).
       {¶143} Appellant’s argument here focuses on his identity as the perpetrator of
the offenses. Appellant states that there was no incriminating fingerprint evidence,
the eyewitness could not make a positive identification of appellant, and the police
did not provide voice exemplars to the victim.        Appellant notes that the intruder
identified himself as Mike and said that he was on the wrong street.            Appellant
believes the manner of entry was suspect and points to the intruder’s claim that the
child’s father was behind the incident. Finally, appellant states that DNA was the
pivotal evidence in the case and complains that the results were questionable as the
analyst has discretion in clipping peaks when developing the DNA profile.
       {¶144} None of this tips the scale so heavily in favor of appellant that this
court would act to reverse the jury’s conclusion that appellant was the perpetrator. It
is not rare that the suspect’s fingerprints are not discovered at a crime scene or are
lifted but do not contain sufficient ridge detail for comparison. (Tr. 586-587). The
eyewitness could not make a positive identification because she had a bandana over
her face during all but a moment of the attack which happened five years prior.
                                                                                    -36-

Providing the victim with voice exemplars may or may not have been a good idea. In
any event, their absence does not discredit the state’s case.
       {¶145} As for the weight to be given to the strange statements made by the
rapist, there is absolutely no reason to believe that the rapist gave the victim his real
name or that any of his statements were true. In fact, the rapist’s statement that he
was on the wrong street works against appellant because a reasonable juror could
find that a neighbor may make such a statement to draw attention away from locals,
and appellant previously lived on that street with his mother whom he often visited
after moving to Indiana.
       {¶146} The manner of entry was not suspect merely because glass in the
pane was leaning toward the outside. The victim testified that the key was in the lock
on the inside of the door when she went to bed and was on the outside of the door
after the incident. Thus, it can reasonably be inferred that the intruder broke the
glass toward the inside, took the key out of the lock, and then pulled the key (and his
hand) back through the glass causing the remaining shards to move toward the
outside, the direction his hand moved last.
       {¶147} The jury heard the testimony concerning the DNA evidence from the
rape kit. The experienced BCI analyst, who generated the profile of appellant’s 2008
sample, testified to a reasonable degree of scientific certainty that appellant could not
be excluded as the source of the sperm from the rape kit. (Tr. 378, 380). Defense
counsel attempted to make an issue out of the clipping of peaks by the Bode analyst,
but this was shown to be a standard procedure and was not shown to affect the
typing of the core locations. Plus, the analyst’s profile was repeated by another
analyst who generated the same profile from the rape kit and was reviewed by her
supervisor who assisted in some of the analysis.
       {¶148} Also notable is the fact that the DNA at issue was from sperm rather
than blood or saliva.      Thus, there could have been no mix-ups with the female
victim’s DNA. Moreover, appellant was not a suspect until years after the DNA profile
of the sperm sample was generated. That an analyst in Virginia would make a
mistake resulting in the analyzer generating the DNA profile of appellant (someone
                                                                                -37-

who happened to have previously lived on the same street as the victim) is a theory
that a rational juror can assign little credit.
       {¶149} For these reasons, the jury did not clearly lose its way and create a
manifest miscarriage of justice as appellant contends. This assignment of error is
overruled.
                                       CONCLUSION
       {¶150} For the foregoing reasons, appellant’s convictions are upheld. The
additional five-year enhanced sentences for the repeat violent specifications on
counts six and seven are reversed as they are unauthorized where the trial court did
not impose a maximum sentence on either count. And, the five-year concurrent
sentences on these merged counts are reversed and remanded for a limited
resentencing hearing where the state can elect which offense it wishes the court to
enter the five-year sentence on because two merged offenses cannot both receive
sentences. The sentences on the other counts are upheld.

Donofrio, J., concurs.
DeGenaro, P.J., concurs.